Powell, J.
The plaintiff’s motion for a new trial rests chiefly on the ground of newly discovered testimony. The fact testified to by the newly discovered witness was insisted upon at the trial, by the defendant in his statement, but he had no witness to the fact. The affidavits make a prima facie ease as to the movant’s diligence; and in the facts of the transaction there is nothing inconsistent with the view, sustained by his affidavits, that he could not have discoyered the existence of this witness by-ordinary diligence. The character of the new witness is duly substantiated. There was no counter-showing. ' This court is of the opinion that the interests of justice can best be subserved through a new investigation. Judgment reversed.